Citation Nr: 0110673	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral defective hearing from November 7, 1996, to January 
4, 2000.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral defective hearing on and after January 5, 2000.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from September 1950 to November 1951.

By a decision entered in April 1997, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
service-connected bilateral defective hearing.  The veteran 
perfected an appeal of the RO's decision to the Board of 
Veterans' Appeals (Board).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).  In June 
1998, while the appeal was pending, the RO entered a decision 
increasing the rating for bilateral defective hearing from 10 
to 20 percent, effective from April 8, 1998.  The case was 
thereafter transferred to the Board in April 1999.

In June 1999, the Board remanded the case to the RO in order 
to afford the veteran an opportunity to appear at a Board 
hearing at the RO.  The veteran did not appear for the Board 
hearing as scheduled.  However, he did appear for a hearing 
before a hearing officer at the RO in December 1999.  The 
hearing officer, by a decision entered in February 2000, 
increased the veteran's rating for bilateral defective 
hearing from 20 to 50 percent, effective from January 5, 
2000.  The hearing officer also granted an earlier effective 
date for the 20 percent evaluation for bilateral defective 
hearing, making the 20 percent rating effective from November 
7, 1996.  The veteran's representative continued to express 
dissatisfaction with the ratings assigned, and the case was 
returned to the Board in March 2001.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the 
Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting treatment the veteran may have undergone 
for defective hearing at the "Ahlbin Center for 
[R]ehabilitation [M]edicine" in Trumbull, Connecticut, as 
referred to in a May 1997 letter from the veteran.  The 
action should also include making efforts to obtain copies of 
any reports relating to VA treatment the veteran may have 
undergone for defective hearing on January 21, 1998, as 
referred to in a March 1998 letter from the veteran's 
representative.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain copies of 
any records reflecting treatment the 
veteran may have undergone for defective 
hearing at the "Ahlbin Center for 
[R]ehabilitation [M]edicine" in 
Trumbull, Connecticut, as referred to in 
a May 1997 letter from the veteran.  
Development should also include making 
efforts to obtain copies of any reports 
relating to VA treatment the veteran may 
have undergone for defective hearing on 
January 21, 1998, as referred to in a 
March 1998 letter from the veteran's 
representative.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC should contain, among other things, 
a summary of, and citation to, the new 
criteria for rating defective hearing, 
as amended in 1999.  See Schedule for 
Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (codified at 38 C.F.R. 
§§ 4.85, 4.86, 4.87, 4.87a (2000)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


